Case 2:20-cv-00013-SPC-NPM Document 32 Filed 05/15/20 Page 1 of 5 PageID 222




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                       Ft. Myers Division


   SIERRA CLUB and ENVIRONMENTAL             )
   CONFEDERATION OF SOUTHWEST FLORIDA, )
                                             )
                  Plaintiffs,                )
                                             )
   v.                                        )                 Case No. 2:20-cv-00013-SPC-NPM
                                             )
                                             )
   U.S. FISH AND WILDLIFE SERVICE;           )
   AURELIA SKIPWORTH, as Director of the     )
   U.S. Fish and Wildlife Service;           )
   FLORIDA DEPARTMENT OF                     )
   TRANSPORTATION; KEVIN J. THIBAULT,        )
   as Secretary of the Florida Department of )
   Transportation; U.S. ARMY CORPS           )
   OF ENGINEERS; and TODD T. SEMONITE,       )
   as Chief Engineer and Commanding General  )
   of the U.S. Army Corps of Engineers,      )
                                             )
                  Defendants.                )

                       JOINT MOTION TO APPROVE MEDIATOR
          Pursuant to Local Rule 3.01(a), the Parties ask the Court to approve Carlos

   Alvarez as mediator in this case. Pursuant to the Court’s Case Management and

   Scheduling Order, ECF No. 30, the Parties conferred and agreed to select Mr. Alvarez as

   a mediator. Mr. Alvarez is not on the list of certified mediators for the U.S. District Court

   for the Middle District of Florida. Therefore, the Parties ask the Court to approve Mr.

   Alvarez because he is well suited to mediate this case.




                                                 1
Case 2:20-cv-00013-SPC-NPM Document 32 Filed 05/15/20 Page 2 of 5 PageID 223




          Mr. Alvarez is qualified to serve as a mediator for this case. Mr. Alvarez has been

   a member of the Florida Bar for forty-five years and is currently admitted to the Bar of

   the U.S. District Court for the Middle District of Florida.1 Mr. Alvarez has been

   mediating cases for twenty years and has experience in complex mediations involving

   environmental and administrative law issues. For example, regional, state, and federal

   agencies selected Mr. Alvarez to provide alternative dispute resolution methodology to

   the Everglades remediation projects. Mr. Alvarez was also asked by local, regional, and

   state governmental agencies to provide recommendations on environmental and land use

   issues as a special magistrate pursuant to the Florida Land Use and Environmental

   Dispute Resolution Act.

          Therefore, the Parties ask this Court to approve Mr. Alvarez as mediator in this

   case because Mr. Alvarez is well suited to mediate this case given his experience and

   understanding of the subject matter and legal issues involved.

          Respectfully submitted this 15th day of May, 2020.

                                                /s/ Bonnie Malloy
                                                Plaintiffs’ Counsel of Record
                                                Bonnie Malloy (Fla. Bar No. 86109)
                                                Earthjustice
                                                111 S. Martin Luther King Jr. Blvd.
                                                Tallahassee, FL 32301
                                                T: (850) 681-0031
                                                F: (850) 681-0020
                                                bmalloy@earthjustice.org

                                                Tania Galloni (Fla. Bar No. 619221)
                                                Earthjustice
                                                4500 Biscayne Blvd., Ste. 201

   1
    See About Carlos Alvarez, https://www.carlosalvarezmediations.com/about (last visited
   May 15, 2020).


                                               2
Case 2:20-cv-00013-SPC-NPM Document 32 Filed 05/15/20 Page 3 of 5 PageID 224




                                      Miami, FL 33137
                                      T: (305) 440-5432
                                      F: (850) 681-0020
                                      tgalloni@earthjustice.org

                                      /s/ Meredith Delcamp
                                      Jason Gonzalez (Fla. Bar No. 146854)
                                      Daniel E. Nordby (Fla. Bar No. 14588)
                                      Rachel C. Procaccini (Fla. Bar No.
                                      1019275)
                                      Shutts & Bowen LLP
                                      215 South Monroe Street, Ste. 804
                                      Tallahassee, FL 32301
                                      T: (850) 241-1717
                                      jasongonzalez@shutts.com
                                      dnordby@shutts.com
                                      rprocaccini@shutts.com

                                      Meredith S. Delcamp (Fla. Bar No.
                                      0016242)
                                      S. Elizabeth King (Fla. Bar No. 122031)
                                      Shutts & Bowen LLP
                                      4301 West Boy Scout Blvd., Ste. 300
                                      Tampa, FL 33607
                                      mdelcamp@shutts.com

                                      Counsel for FDOT

                                      /s/ Mark Arthur Brown
                                      Jean E. Williams
                                      Mark Arthur Brown (Fla. Bar No. 099504)
                                      U.S. Department of Justice
                                      Wildlife and Marine Resources Section
                                      4 Constitution Square
                                      150 M Street, N.E.
                                      Washington, D.C. 20002
                                      T: (202) 305-0204
                                      mark.brown@usdoj.gov

                                      Joshua R. Holmes
                                      Alexandra M. Holliday
                                      U.S. Army Corps of Engineers
                                      701 San Marco Blvd.
                                      Jacksonville, FL 32207


                                     3
Case 2:20-cv-00013-SPC-NPM Document 32 Filed 05/15/20 Page 4 of 5 PageID 225




                                      Joshua.R.Holmes@usace.army.mil
                                      Alexandra.M.Holliday@usace.army.mil

                                      Helen Speights
                                      U.S. Fish and Wildlife Service
                                      75 Spring Street SW, Ste. 304
                                      Atlanta, GA 30303
                                      helen.speights@sol.doi.gov

                                      Counsel for Federal Defendants




                                     4
Case 2:20-cv-00013-SPC-NPM Document 32 Filed 05/15/20 Page 5 of 5 PageID 226




                                 CERTIFICATE OF SERVICE

           I hereby certify that on this the 15th day of May, 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, which will send notification

   of the filing to all counsel of record.

                                                  /s/ Bonnie Malloy
                                                  Bonnie Malloy




                                                 1
